Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	The claims as amended are allowable over the closest prior art represented by the previously applied prior art, especially Black (US 3,318,745), for the reasons given by applicant in the remarks accompanying the 1/24/2022 amendment as supplemented by the following additional comments.  In particular, in addition to the distinctions over the applied prior art as detailed by applicant, it is additionally noted that turret loader (900) in Black, which was previously considered to satisfy the claimed first shuttle, is not configured to carry the drum in cantilevered fashion by holding a terminal end of a central shaft thereof, the drum instead being clamped from the outer peripheral surface, and even though it is known in general to carry and transfer tire drums in cantilevered fashion (exemplified by Durand US 2003/0056874), such would represent a significant alteration to the structure and operation of the Black plant such that it would not have been obvious to make such a modification especially when combined with the other differences between the claimed plant and that of Black.  None of the closest prior art, then, whether taken singly or in combination, would teach or render obvious a plant for controlling building of a tire as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY L KNABLE whose telephone number is (571)272-1220. The examiner can normally be reached Part Time - Mon, Tue, Wed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEOFFREY L KNABLE/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        



G. Knable
February 22, 2022